 THOMPSON TRANSPORT CO., INC.603Thompson Transport Co., Inc.andTeamsters UnionLocal 795, affiliated with International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of America.Case 17-CA-3352June 27, 1968DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND ZAGORIAOn April 19, 1968, Trial Examiner Harry R.Hinkes issued his Decission in the above-entitledproceeding, finding that the Respondent had en-gaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the at-tached TrialExaminer's Decision.Thereafter, theRespondent filed exceptions and a supporting briefand the General Counsel filed an answering brief.Pursuantto the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the Respondent's excep-tions and supporting brief, the General Counsel'sanswering brief, and the entire record in the case,and hereby adopts the findings,' conclusions, andrecommendations of the Trial Examiner.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Thompson TransportCo., Inc.,McPherson, Kansas, its officers,agents,successors,and assigns,shall take the action setforth in the Trial Examiner's Recommended Order.IThese findings and conclusions are based,in part,uponcredibilitydeterminationsof the TrialExaminer to which the Respondent has ex-cepted.After a careful review of the record,we conclude that theTrial Ex-aminer's credibility findings are not contrary to the clear preponderance ofall relevant evidence Accordingly, we find no basis for disturbing thosefindingsStandard Dry Wall Products,91 NLRB544, enfd 188 F 2d 362(CA 3).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHARRY R. HINKES,TrialExaminer: The com-plaint herein was issuedon November 29, 1967pursuantto a charge and an amended charge filedon October 2 and 23, 1967, respectively, by Team-stersUnion Local 795, affiliated with InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemenand Helpers of America,hereincalled the Union, and served on Thompson Trans-port Co.,Inc.,hereincalled the Respondent orCompany. The Respondent is alleged to have en-gagedin unfairlabor practices by the discharge ofLosson J.Swanner,one of its employees, becauseof hisinterestin and activity on behalf of the Unionand to discourage employeeinterestin the Union inviolation of Section 8(a)(1) and (3) of the Act. Byanswer duly filed Respondent admitted the jurisdic-tional allegationsof the complaint and the super-visory status of its president and terminalmanagerbut denied the supervisory status of its dispatchersas well as the commissionof the unfair labor prac-tices alleged in the complaint.A hearing was held before me at McPherson,Kansas,on January 30 and 31 and February 1,1968, at which all parties were afforded full oppor-tunity to participate,examine witnesses,and ad-duce relevant evidence.Briefshave been filed bytheGeneral Counsel and Respondent and havebeen given careful consideration by me.'Upon the entire record in this case, I make thefollowing:FINDINGS OF FACTI.JURISDICTIONRespondent is now and at all times materialherein has been a Kansas corporation engaged inthe business of being a common carrier of petrole-um products with its principal place of businesslocated inMcPherson, Kansas. During the yearpreceding the issuance of this complaint Respon-dentperformed services valued at excess of$50,000 for other Kansas enterprises which in turnpurchased during said period goods and materialsvalued in excess of $50,000 directly from outside ofKansas.The complaint alleges,Respondent'sanswer admits, and I find that the Respondent isand has been at all times material herein an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe complaintalleges,Respondent's answer ad-mits, and I find that the Union is now and has beenat all times material herein a labor organizationwithin the meaning of Section 2(5) of the Act.'General Counsel'sunopposed motion to correct the transcript oftestimony in certain particulars is hereby granted172 NLRB No. 66 604DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The IssuesThe partiesagree that these are the issues of thiscase:1.Did Respondent's dispatchers,Floyd Rummeland AddisonBeal, occupysupervisorystatus withinthe meaningof the Act?2.Did theRespondent dischargeemployee Los-son J.Swanner in violationof Section8(a)(1) and(3) of the Act?B.BackgroundSometime during 1963 the Board conducted arepresentation election at Respondent'sfacility.Employee Swanner voted in this election and actedas observer on behalf of the Union.The Unionfailed to attain a majority of the valid votes cast atthis election.Thereafter,during the early part of1966, the employees of the Respondent again en-gaged in union or concerted activities.Sometime inMarch 1966,Swanner,in the presence of anotheremployee, Robert Maher,had a conversation withDarrellThompson,the company president, andWill Sander,the Company's terminal manager. Ac-cording to the undenied testimony of Swanner andMaher,Thompson asked Swanner if Swanner feltthat the Company had ever discriminated againsthim about the other union deal,referring to the1963 activities, to which Swanner replied "you'redamn right."Thompson then admitted"oh, maybea week or two."Union activity arose again in 1967 at the Respon-dent'sfacilityand on February 6, pursuant to aStipulation for Certification Upon Consent Electionentered into by the parties,Region 17 of the Boardconducted a representation election at the Em-ployer's facility. The Union attained a majority ofthe valid ballots cast in this election and on Febru-ary 14 was certified as the collective-bargainingrepresentativefor thefollowing unit:All driversand mechanics, and parts girl em-ployed by Thompson Transport Co., Inc., butEXCLUDINGall leased drivers,dispatchers,office-clerical employees,guards and super-visors as defined in the Act.After unsuccessful attempts at negotiating a con-tract,Respondent's employees commenced a strikeon or about May 28, 1967, which continuedthereafter for about 5 weeks.During the strike cer-tainactsand incidents of violence,propertydamage, and physical assault upon employees oftheRespondent occurred.The record,however,does not disclose the identity of the perpetrators ofthese offenses.The strike ended on or about July 1,when an agreement was reached between theUnion and the Company.Among other things thisagreement provided for the discharge of employeesfor specified behavior,among which was:Recklessness or willful neglect resulting inphysical injury or property damage.Failure to receive approval for purchasesother thanfuel while on the road.The agreement also containeda provision for em-ployee grievances involving an interpretation or ap-plicationof any of the agreement'sprovisions. Italso gave drivers:... (15) minute restbreaks, with pay, eachfour (4) hours ofhis regularworkday. Thetimefor such breaksshall be at theCompany'sdiscretion at the terminal,but a driver may usehis own discretion whileon the road.... half hour mealbreaks....during eachsix (6)hour period[if theemployee is a driveron a "dedicated" truck].The agreement also requiredthe employee to in-dicate"all time off for meals andbreaks on his tachchart."Finally,the agreement containeda provision thatneither the Union northe Employer would resort toa strikeor lockout or any other interference withthe Company's operations.C. The Status of DispatchersBeal and RummelAccording to Terminal Manager Sander, Bealand Rummel are dispatchers and alternate fromtime to time as the chief dispatcher.The chiefdispatcher has the authority to apportion work outto the regular run drivers and in that connectionhas access to wage data reflecting the earnings ofthe employees in order to determine whether theruns are apportioned fairly.Further, Respondentholdsmeetings from time to time to discussproblems such as the cost of operations.Attendingthese meetings were,according to Sander,"all thesupervisors or the people who have any responsi-bilityup there."He identified these persons asBeal,Rummel,Shop Foreman Shrieber,OfficeManager Goforth,and himself.Sander furthertestified that the dispatchers have the authority togrant permission to an employee to take a day offwithout first consulting with any other member ofmanagement or supervision. Sander's attention wascalled to the fact that the agreement between theRespondent and the Union,referred to previously,contains grievance and arbitration machinery andprovides that the grievance"shall first be presentedinwriting,signed by the employee,tohis im-mediate supervisor...."Sander testified that the"immediate supervisor"with whom a driver-em-ployee would file a grievance would be either Bealor Rummel,depending on which of these two wereon duty at the time.Finally,it should be noted thatTommy Thompson, the dispatcher for the Respon-dent in 1962,was the one who hired Swanner andthere is nothing in therecord tosuggest that suchresponsibility and authority of the dispatcher haschanged.I find that Dispatchers Beal and Rummel are su-pervisors as that term is defined in Section2(1 1) ofthe Act. THOMPSON TRANSPORT CO., INC.605D. Respondent's Knowledgeof Swanner's UnionActivitiesDuring the 5 weeks starting around May 28,1967, when the employees of the Respondent wereon strike, Swanner performed no work for theRespondent.Indeed,Swanner was a picket captainand walked as a picket in front of the Respondent'sfacility 12 hours a day, 7 days a week, during theduration of the strike. He testified credibly thatboth Thompson and Sander saw him walking as apicket and this testimony was not denied. Similari-ly, I credit his testimony that Sander knew thatSwanner held the position of union steward whichwas also undenied.The record discloses other evidence of theRespondent's knowledge of Swanner'sactivitiesand its attitudes. Thus, employee Maher testifiedthat around August 19, 1967, Dispatcher Beal toldhim "As soon as we get rid of Swanner,things willget back to normal like they used to be. . . . 'Werealizewe have all made a big mistake.' . . .theonly reason that we have a union ... is becauseSwanner wanted off the dedicated on his regularrun." This testimony was not contradicted and Icredit it. Similarly, Swanner testified credibly andwithout contradiction that Supervisor Rummel toldhim in early September that Thompson and Sanderhad told him they had to find a way to get rid ofSwanner, to which Rummel had replied they wouldhave to go some place other than the customersbecause all the customers liked Swanner.Mrs. Keith, a former employee of the Respon-dent, testified without contradiction that PresidentThompson used roughlanguagetowards Swanner,especially after the Union was voted in at the Com-pany, and when seeing Swanner drive his truck intothe yard would say "there goes the son-of-a-bitchwho brought this union trouble on me." She alsotestified that during the summer of 1967, when theRespondent was remodeling the office, PresidentThompson said he was getting the office ready forLosson and the Union, whichstatementwas not de-nied by Thompson. She also testified that PresidentThompson,sometime in June1967, said that one ofthe first employees to go after the union contractwould be Losson Swanner. Thompson, on the otherhand, testified that he merely said that ". . . nobodycould work under that set of rules that they wereproposing ... we could not keep a man two weeksunder that set of rules and especially Mr. Swannercould not work under that set of rules no time atall, because of his slowness on the road." However,there is nothing in the record to substantiateThompson's criticism of Swanner's speed with theexception of an office memo comparing Swanner'smile-per-hour performance with that of anotheremployee concerning which more will be saidbelow.Mrs.Keith also testified that after the strikeended President Thompson was in the coffee areaof the driver's room together with several em-ployees and there was some discussion about the is-suance of warning notices. Thompson, referring toa warning notice being issued to Swanner, said"That's No. 1, we'll see how long it takes him to getthe other two." She also testified that she had notheard Thompson say anything similar about anyoneelse. Thompson, in his testimony, did not deny thestatement attributed to him.Sander, on the other hand, testified that Mrs.Keith worked for the Company only through July 5,and Swanner's first notice was issued July 22, whichwould make Mrs. Keith's testimony that she sawSwanner's first notice unreliable. But Sander'stestimonywas not supported by any companyrecord except a timecard which is completely unre-liable. It shows, for example, July 4 as a workdaywhen admittedly July 4 was a holiday. It also showsthe day preceding July 4 as a holiday, and the daypreceding that as June 2. Wage records would haveestablished without question the last day Mrs. Keithworked, but these were not produced by theRespondent. Instead, this record merely containsMrs. Keith's recollection as having worked until"themiddle of July" and seeing Swanner's firstnotice and Sander's recollection that Mrs. Keith'slastworkday was July 5. In the absence of proba-tivedocumentary evidence, which Respondentshould have been able to produce for this hearing, IfindMrs. Keith's version of this event more credi-bleand therefore credit her testimony in thisrespect.Iconclude and find that the Respondent knewthat Swanner was a union leader at its plant at leastfrom May 1967 until the time of his discharge inSeptember 1967.E.TheDischargeof LossonSwannerLosson Swanner began working for the Respon-dent in 1962 and was discharged by letter datedSeptember 22, 1967, effective September 24, 1967.This letter specifies the reasons for his discharge:On July 22, 1967 you wereissued a warningnotice for hitting a post with your tractor andfor bending and breaking the bumper on thetractor.On August 26, 1967 you were issued a warn-ing notice for calling,an unauthorized strike,contrary to the terms of the contract.On August 28, 1967 you were assigned tothe Augusta dedicated truck and since thenyour tach charts have reflected a number ofstops in excess of the time provided for lunchand rest periods under Article XII and ArticleXIII.As a result of these, we notified you byletter dated September 14, 1967 of our con-cern and asked you to explain them as soon aspossible.On September 16, 1967 you ex-plained some of these but admitted to some ofthem being excessive but did not explain themto our satisfaction. 606DECISIONSOF NATIONALLABOR RELATIONS BOARDOn September 14, 1967 you purchased a tirerepair without prior approval as provided byArticle III, Section 24 of the contract.It is the contention of the General Counsel thatthe Respondent fabricated pretextuous grounds toachieve the unlawful objective of dischargingSwanner because of his union or concerted activi-ties in violation of Section 8(a)(3) and (1) of theAct.ThepurportedreasonsforSwanner'sdischarge, therefore, will be examined below.1.The July 22 noticeThe undenied testimony of Swanner establishesthat on orabout July 21, 1967,he reported an ac-cident toCompanyPresident Thompson and re-lated that when backing into a terminal, the truckwheel rolled over a stick causing a barrel to rollunder the truck,catching the bumper,and bendingand cracking it. Thompson replied that there wasgoing to have to be some action taken to eliminatedamage,to which Swanner replied that he did notintend to do it and that he could not help it.Swanner thereafter received the warning notice ofJuly 22 andin response thereto again spoke toThompson on July26. At thistime Thompson toldhim "I wantyou toknow that I lost $16,000 whileyou God damned bastards were out there walking."The validityof this warning notice is open toquestion.It does not appear that any other driverreceived any warning notices for damage to theequipment or trucks.Yet it ishardly possible thatnone of the Respondent'screw of drivers wouldhave suffered any damage to his truck over theperiodof time that is involved in this action.Moreover it does not appear that the Respondentconsidered such a happening to be necessarily thebasis for any criticism of the driver.Inote, for ex-ample, that the union contract in describingdischargeable offenses speaks of "recklessness orwillful neglect,"neither of which is suggested toexist with respect to the truck damage incurred bySwanner.Iconclude,therefore, that the first warningnotice given Swanner involving truck damage wasnot warranted under all the circumstances,but wasincurred primarily because of President Thomp-son'santiunionanimusdemonstratedwhenSwanner spoke to him about the notice he hadreceivedby hisreference to his monetary loss dur-ing the strike.2.The August 26 noticeThis notice was given Swanner as a result of ac-tivities occurring on or about August 20. Swannertestified that on that evening, driver Sheldon Annistold Swanner he would not go out on the dedicatedtruck2 run to which he was assigned for that even-ing because the Company wanted to send Sheldon'sfather, Elbert Annis, to Augusta against his wishes.Sheldon added that he was going to shut downoperations if he could talk the guys into it. Swannertold Sheldon he was unable to go along with thatbecause he was a union steward and that "might laythe Union liable for a law suit." Sheldon neverthe-less called a meeting of the drivers at his home.Swanner called driver Schorling and informed himof the meeting taking place at Sheldon's house. Healso told Schorling that other drivers did not wantto go out on their runs but that he could not recom-mend the strike. The same evening Swanner, Shel-don Annis, and several other drivers stood aroundthe front of the terminal for some time. None ofthem, however, with the exception of Sheldon An-nis,was scheduled to go out on the run that even-ing. Swanner also had a conversation with TerminalManager Sander that evening, or within 24 hours,in which conversation Swanner asked Sander whomSander was sending to Augusta on the dedicatedtruck, to which Sander replied "It didn't make adamn who it was. The truck had to run." Swanneranswered "It looks like you're trying to force us towalk again."Driver Schorling, called on behalf of the Respon-dent, testified that Swanner told him that Swannerand some of the paid members of the Union werecalling a walkout. Schorling then consulted theunion contract and the constitution of the Unionand decided that a walkout was not proper and thathe would therefore go to work. When he arrived atthe terminal building he told Swanner, who wasthere, that he was going to work but Swanner saidthat they were not going to go out until they got"it" settled. Schorling then went on to drive histruck.TerminalManager Sander testified that twodrivers were scheduled to go out on the night ofAugust 20, Sheldon Annis and Mel Heinrich. BothAnnis and Heinrich refused to go out. Sander alsotestified that Swanner refused to go out on thededicated run and threatened to be "over thereacross the street" unless Sander changed Swanner'sassignment on the dedicated truck.Sander also testified about a meeting withSwanner 3 days after the work stoppage at whichmeeting Sander accused Swanner of calling a strike.According to Sander, Swanner admitted the callingof the strike after first denying it.Both Heinrich and Sheldon Annis received warn-ing notices for their failure to go out with thededicated truck on August 20. Swanner, however,received a warning notice, not for his allegedfailure to go out on August 20, but for allegedlycalling an unauthorized strike.I credit Swanner's version of the events of August20 although the record is far from clear as to whatexactly happened. I find that only two drivers were'The practice of reserving the use of a particular truck to a particularcustomer for a particular period of time THOMPSON TRANSPORT CO., INC.607scheduled to go out on the runs that evening, Hein-rich and Sheldon Annis, and that neither of thesetwo drivers took his truck out that evening.Ido notcredit Sander's testimony to the effect that Swanneralso refused to take the truck out that evening, inview of the fact that Swanner denied this and wasnot given any warning notice for failure to take outan assigned run as were Heinrich and Annis.Moreover,Icannot conclude that Swanner calledan unauthorized strike.The only evidence to thateffect was given by driver Schorling,who testifiedthat Swanner told him he was calling a strike. ThisSwannerdeniedand,afterconsideringthedemeanor of the two men on the stand and the na-ture of their testimony,Icredit the testimony ofSwanner rather than that of Schorling.This conclu-sion is fortified by the fact that within 2 days afterreceiving the warning notice dated August 26,1967, Swanner filed a written protest against thewarning notice he had received and denied callingan unauthorized strike.The fact,if it is a fact,that Respondent honestlybut mistakenly believed Swanner had called a strikeon August20, wouldbe no defense to its disciplin-ary action.N.L.R.B.v.Burnup andSims, Inc.,379U.S. 21. Moreover,itwould appear that Respon-dent condoned the illegal work stoppage of August20 bypermitting the return to work of all those al-legedly involved,thus removing said work stoppageas a basis for the disciplinary action later.AlabamaMarble Company,83 NLRB 1047.3.The September 20 noticeTerminal Manager Sander sent Swanner a letterdated September 14, 1967, informing Swanner thathe had violated provisions of the union contractrequiring explanations for breaks taken on his runsand limiting the time permitted for such breaks.The text of that letter follows:Section 1 of Article XII of the union contractprovides for 1/2 hour lunch break every sixhours on dedicated trucks.Section 4 of ArticleXII provides that"all time off for meals andother breaks shall be indicated on tach charts."ArticleXIII provides for a 15 minute coffeebreak every 4 hours.According to the tach charts from yourdedicated runs,you are violating the aboveprovisions of the contract.We will need tohavesatisfactoryexplanationsfortheunathorized[sic] delays enroute that you havebeen taking, or we will be compelled to issueyou another warning notice,and in view of thefact that you already have two warning notices,this will subject you to discharge. Contact meas soon as possible so we can give you an op-portunity to explain your delays.We will be checking from here on out to besure that you will run your tractor so as tosatisfy the above provisions of the contract,and also the provisions of the dedicated servicecontract with Mobil Oil Corporations.Enclosed with said letter was a copy of an in-teroffice memorandum addressed to "Swanner, BillHaynes, Carl Drake." It read as follows:Mr. Swanner drove 1,825 miles in 41 hours, 10minutes.This averages 44.2 miles per hour.Mel Heinrich drove 2,324 miles in 45 hours,30 minutes. This averages 51.1 miles per hour.Mel averages $9.33 per hour revenue. Swanneraverages$7.20 per hour, for a difference of$2.13 per hour. Mel Heinrich had 4 hours forcoffee, down times, and lunch in delivery of 13loads.Mr. Swanner had 10 hours of lunch, andother time not explained in only 11 loads.In response to these communications Swannervisited Sander at his office on September 16, askedto see the tach charts with respect to which addi-tional information was sought, and volunteered tofillin the additional information. After doing so,Swanner told Sander "If you find any that is in-complete, if you will let me know, I will try to fillthem out to your satisfaction." Sander replied, "Iwill let you know." Swanner then said, " . . I'll betthe next contract will be different from this one" towhich Sander replied "There will not be a next con-tract." President Thompson sent Swanner a letterdated September 22 terminating Swanner's employ-ment as of September 24, and enclosing a warningnotice dated September 20, 1967, and designatedas fourth notice, specifying "violation of Article XIIand Article XIII per attached list." The same letteralso contained another warning notice dated Sep-tember 21 and designated "third notice," concern-ing which more will be said below.The alleged misconduct of Swanner appears tobe twofold: (1) that Swanner failed to record thereasonfor the stops shown on his tach charts and(2) that Swanner took excessivetimefor his breakswhich were limited to one-half hour for meals every6 hours and one-fourth hour for rests every 4 hours.As respects the excessive time, Sander testifiedabout two of Swanner's tach charts. Only one ofthese tach charts was offered in evidence and itshows a meal break in excess of 30 minutes on Au-gust 28. Swanner identified two other tach charts ofhiswhich were received in evidence. One, datedAugust 30, covers a run lasting from about 1:20p.m. to 5 a.m. the next morning, during which timea meal break was taken from about 7:15 p.m. to7:40 p.m., a coffeebreak was taken from about11:20 p.m. to 12:20 a.m., and another coffeebreakfrom 4 a.m. to 4:10 a.m. for a total breaktime ofabout 1 hour and 35 minutes during the run whichlasted almost 16 hours. Swanner testified in effectthat under those circumstances he understood thecontract, in permitting 30 minutes meal breakevery 6 hours and 15 minutes rest break every 4hours would permit 1 hour and 35 minutes totalbreaktime during a 16-hour period, a construction I 608DECISIONSOF NATIONALLABOR RELATIONS BOARDdo not find unreasonable and which was not con-tested.The other tach chart,dated September 13,shows a meal break of 1 hour and another mealbreak of about one-half hour during a run whichlasted from about 2:10 a.m.to 11: a.m.,or 9 hours.There can be no question that with respect to thetach chart of September 13, as well as the tachchart for August 28, identified by Mr.Sander, therewere breaks taken in excess of the time specifiedunder the contract.The issue with respect to Swanner's failure tonote the reasons for downtime on the tach charts isnot so clear. The only tach charts offered andreceived in evidence,which have been referred toabove, show the meal and rest breaks taken bySwanner albeit some of them were in excess of thetime permitted under the contract.Counsel for theRespondent argues, however,that Swanner wasobliged to show the reason for downtime,that is,the time during which the truck was not running,not merely meal and rest breaks, and failed to doso. I note, however,that article XII of the unioncontract requires that"all time off for meals andbreaks shall be indicated on his tach charts,"articleXII referring to meal breaks and article XIII refer-ring to rest breaks. I find no provision in the con-tract which requires the driver to show an explana-tion for downtime on his tach chart.The warningletter sent to Swanner by Sander on September 14refers only to meal breaks and coffeebreaks andasks for satisfactory explanations for the "un-authorized delays en route"thatSwanner hadbeen taking.Swanner attempted to explain his tachcharts to Sander on September 16, and offered atthat time to supply more information if more wasneeded.Thompson's termination letter to Swanneron September 22 states that Swanner's explanationswere not satisfactory,but his warning notice refersonly to a violation of the unioncontract.Insofar astheallegedviolationconsistedof unexplaineddowntime it appears that nocontractprovision wasthereby violated and the reason given for the warn-ing notice in that respect is without foundation.This conclusion is fortified by the fact that a tachchart of driver Mel Heinrich,received in evidence,shows a similar lack of explanation for downtime.Yet no warning notice was given Heinrich for thatomission which took place on August 31. It mightbe argued that Sander's letter of September 14, inspeaking of "unauthorized delays en route," wasreferring to unexplained downtime,but I find thatmore likely it referred to the enclosed interofficememo which compared Swanner's elapsed time onruns unfavorably with Heinrich's.The probativevalue of this interoffice memo is seriously un-dermined because, standing alone, it furnishes noobjective basis for comparing the work of the twodrivers. Thus, there is no reason to assume that theruns of the two drivers are similar enough to makecomparisons between them,nor do we know whatdriving conditions were encountered by the twomen which affected the miles per hour experiencedby each. Similarly, although Swanner had 10 hoursdowntime in 11 loads while Heinrich had only 4hours in 13 loads, there is no information on thetime involved in each load,without which informa-tion it is impossible to determine the reasonable-ness of any breaks taken.For example,all of Hein-rich's runs may have been for less than 6 hourseach, entitling him to no meal breaks,while all ofSwanner'smay have been for more than 6 hours. Inany event,inasmuch as the Respondent does not al-lege such performance by Swanner as a reason forhis discharge in its termination letter of September22, 1 disregard that memo and the "unauthorizeddelays en route"of Sander's September 14 letter,and find that the only complaint on Swanner's tachcharts involved an alleged violation of the contract,which required only showing the time taken for themeal and rest breaks which,apparently,Swannerdid.As respects Swanner's breaks which exceededthe time periods permitted under the contract, it issignificantthatno employee received similarwarnings before Swanner, who received the firstcriticism for such offense when Sander wrote tohim on September 14, 1967.Thus, no criticism wasdirected at driver Heinrich for the break of overone-half hour on his August 31 tach chart.Signifi-cantly, the first warning notice in this respect to anyother employee is dated September 20, warningdriver Maher of excessive meal breaks that he tookon September 11, 13, and 14. I find it difficult tobelieve that during all of the time Respondent hadhis dedicated trucks in operation requiring the useof tach charts, no employee abused the rest or mealbreak time allowed until Swanner did on August28. I find it much more likely that such excessivebreaks did occur but without any criticism or warn-ingnoticefrom the Respondent.Assuming,nevertheless,that no one did, these violations bySwanner, which could have formed a basis for thenotice of September 20, furnished,atmost, thebasis fora firstwarning notice,not athird,since Ihave concluded that the first two warning noticeswere not warranted.4.TheSeptember 21 noticeAs mentioned earlier, Sander's letter dated Sep-tember 14 to Swanner also contained a noticedated September 21, and designated"3rd notice."The recordcontains no explanation for this noticebeing designated "3rd" despite its later date thanthe one which was marked "4th."This so-called 3rd notice states:ArticleIII,Section 24 provides for approval ofall purchases other then fuel on the road. Youhad tire repair at Langton Oil at Goddardwithout prior approvalIt is undisputed that on or about September 14,as Swanner was driving a truck throughGoddard, THOMPSON TRANSPORT CO., INC.Kansas, around 6 a.m., he got a flat tire. He hadthis tire repaired at the first service station he cameto in Goddard about 6 a.m., and turned the bill into the Respondent 2 days later on September 16.As stated earlier,the union contract negotiatedwith the Respondent at article III, section 24, states"failure to receive approval for purchases otherthan fuel while on the road"constitutes sufficientgrounds for dischargeof an employee. Neverthe-less, the testimony of Terminal Manager Sanderestablishes that the Respondent'spolicywas toallow employees three warning notices before ter-mination.According to Sander, Swanner told him in re-porting the tire repair"Isuppose I should havecalled in and got prior approval for that." WhenSander replied that he should have, Swanner said"Well, I suppose I am fired. Write me out my thirdnotice and get me out of here because this is it forme." Sander further testified that theCompanyrequires drivers to call their immediate supervisor,"anybody available there,"and request approvalfor tire repair.He also testified that there is alwaysa supervisor or manager on the company premisesat 6 a.m., 6 days a week.He did not know, how-ever,which supervisor,if any, was on duty in Sep-tember 1967,when this unauthorized repair tookplace.Swanner,on the other hand,testified that he didnot understand the contract provision with respectto unauthorized purchasesto apply to tire repairsand that he had incurred expenses for tire repairs inthe past without prior approval and without criti-cism from management. He further testified thatnone of the supervisory personnel was at the ter-minal at that hour of the morning to call for ap-proval of the tire repair.Although,technically speaking,a tire repair isthe purchase of a service and as a purchase wouldrequireprior approval under the contract, therepair of a tire is seldom regarded as a purchase bythe ordinary layman,and I, therefore, credit Swan-ner's testimony to the effect that he did not un-derstand tire repair services as beingcovered by thecontract'sprovision with respect to purchases onthe road.It is inconceivable to me that none of thedrivers of the Respondent experienced tire failureon the road before September 14, or that those whodid received prior approval before having the tirefixed in every instance.Yet, I note that Respondentwas able to produce only one instance of a driverhaving been issued a warning notice for anunauthorized tire repair on the road before Swan-ner's so-called unauthorized tire repair of Sep-tember 14. Respondent issued a warning notice todriverWilson and bearing the date September 25,inwhich he was warned about purchasing tirerepairs on September 2 and September7,withoutprior approval.Inote,however,that the warningnotice is dated September 25, after Swanner'sdischarge,despite the fact that the expenses wereincurred as much as 12 days before Swanner's609unauthorized tire repair.Respondent also cites thewarning notice issued to driver Swisher dated Sep-tember 18, 3 days before Swanner's warning notice,inwhich Swisher was warned about tire repairswithout prior approval. The notice, however, doesnot specify the date the unauthorized expense wasincurred and I have no reason to assume that it wasincurred prior to September 14, when Swanner in-curred his tire repair. It also cites a warning noticeissued to driver Heinrich on November 2, 1967, forthe purchase of seven tire repairs without approval.Here,as in the case of Swisher,there is no clue asto when the tire repair expense was incurred and Ihave no reason to assume that it was incurred priorto September 14.It appears to me that the Company had no policyrequiring a driver to secure prior approval for tirerepair expenses incurred on the road,at least untilSeptember 14, when Swanner incurred his tirerepair expense.Within 2 days after hearing ofSwanner's expense, the Company issued its firstwarning notice with respect to unauthorized tirerepairs to driver Swisher. Then, after issuing awarning notice and termination letter to Swanner, itbuttressed its position by issuing a warning noticeon the samesubject to driver Wilson; and, finally,inNovember issued a warning notice and termina-tion letter to driver Heinrich. I therefore concludethat the warning notice to Swanner regardingunauthorized tire repair services was a pretextualbasis for the termination letter which accompaniedthat notice and that such action by a driver was not,in fact, considered improper either by the drivers orby the Respondent on September 14, whenSwanner made the tire repair.Even if I assume that the contract should andcould be interpreted to cover tire repairs despitethe common understanding of "purchases" andeven if I assume that the policy of the Companywas well established prohibiting such expendituresby the drivers even before September 14, Swan-ner's commission of the offense on that date con-stituted but a second offense and under companypolicy would not make him subject to dismissal onSeptember 22.5.Conclusions as to Swanner's dischargeIconclude and find that Respondent's four warn-ing notices to Swanner were not warranted, butwere only pretextual bases for the discharge whichcame on September 22. It is reasonable to assume,therefore, that the realmotive for Swanner'sdischarge was one that the Respondent desired toconceal and that such a motive might be an illegalone.ShattuckDennMiningCorporationv.N.L.R.B.,362 F.2d 466 (C.A. 9). In this instance,having regard for the fact that President Thompsonwas well aware of Swanner's leadership in theUnion and expressed his deep-seated animositytowards Swanner on more than one occasion andconsidering the contemporaneous conduct of the354-126 O-LT - 73 - pt. 1 - 40 610DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent aimed to discourage union activities bythreats of discharge and accusations of loss causedby the Union, I concludethatSwanner wasdischarged for his union activities in violation ofSection 8(a)(3) of the Act.F.The Independent 8(a)(1) ViolationsCounsel for the General Counsel urges an8(a)(1) finding based upon dispatcher Beal's state-mentof August 14 to employee Maher that "Assoon as we get rid of Swanner things will get backto normal like they used to be.... `We realize wehave all made a big mistake.' The only reason wehave a union is because Swanner wanted off thededicated on his regular run."Similarly, he urges alike finding with respect to President Thompson'sstatement to Mrs.Keith and other employees thatone of the first employees to go after the unioncontract would be Swanner.Although thecomplaint contains no allegationsof independent 8(a)(1) behavior,the issue wasfully litigated at the hearing without objection andistherefore ripe for adjudication here and now.Monroe Feed Store,112 NLRB 1336.Ihave found that the above statements weremade. Not only do they establish the Respondent'sknowledge of Swanner's union activity,but theyalso constitute violations of 8(a)(1)of the Act.Such statements by supervisory officials of theRespondent,concerning known union leaders likeSwanner and conveyed to the employees, could notfail to have a coercive and threatening effect uponthem,interfering with their free exercise of rightsguaranteed employees under the Act.CONCLUSIONS OF LAW1.Thompson Transport Co., Inc.,is anemployerengaged in commerce and in operations affectingcommerce within the meaning of Section 2(6) and(7) of the Act.2.Teamsters Union Local 795, affiliated with In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act.3.Respondent's dispatchers,FloydRummel andAddison Beal are supervisors of the Respondentwithin themeaningof Section 2(1 1) of the Act.4.By discharging Losson J.Swanner because heengaged in unionand concerted activities protectedby the Act, the Respondent has engaged in and isengaging in unfair labor practices within the mean-ing of Section 8(a)(1) and(3) of the Act.5.By threatening the discharge of Losson J.Swanner in the presence of other employees,Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.THE REMEDYHaving found that the Respondent engaged incertain unfair labor practices, I shall recommendthat it cease and desist therefrom and take certainaffirmative action to effectuate the policies of theAct. I shall recommend that Respondent offer Los-son J. Swanner immediate and full reinstatement tohisformer or substantially equivalent position,without prejudice to his seniority or other rightsand privileges, and make him whole for any loss ofearningssuffered by reason of the discriminationagainst himby payment by a sum of money equal tothat which he normally would have earned as wagesfrom the date of discharge to the date of Respon-dent's offer of reinstatement less any netearningsduring said period(Crossett Lumber Co., 8NLRB440) and in themannerdescribed in F.W.Wool-worth Company,90 NLRB 289, together with in-terest thereon at the rate of 6 percent per annum asset forth inIsis Plumbing & Heating Co.,138 NLRB716.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law, I recommend that theRespondent Thompson Transport Co., Inc., its of-ficers, agents,successors,and assigns,shall:1.Cease and desist from:(a) Threatening the discharge of employees fortheir union or concerted activities.(b)Discouraging membership in and activity onbehalf of Teamsters Union Local 795, affiliatedwith InternationalBrotherhoodofTeamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, or any other labor organization, by dischargingor refusing to reinstate employees or by dis-criminating against employees in any other mannerin regard to their hire or tenure of employment, orany term or condition of employment.(c) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of their right to self-organization,to form,join, or assist the Union, or any other labor or-ganization,tobargaincollectivelythroughrepresentatives of their own choosing, or to engagein other concerted activities for the purpose of col-lective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities.2.Take the following affirmative action to effec-tuate the policies of the Act:(a)Offer Losson J. Swanner immediate and fullreinstatement tohisformerorsubstantiallyequivalent position without prejudice to his seniori-tyor other rights and privileges and make himwhole for any loss ofearningssuffered by reason ofthe discrimination against him in the manner setforth in the section of this Decision entitled "TheRemedy."(b)Notify Losson J. Swanner if presently servingin the Armed Forces of the United States of his THOMPSON TRANSPORT CO., INC.611right to full reinstatement upon application in ac-cordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(c) Preserve and, upon request, make availableto the Board or its agents for examination andcopying all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records relevant and necessary for adetermination of compliance with paragraph (a)above.(d) Post at its terminal in McPherson, Kansas,copies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by the Re-gionalDirector for Region 17, after being dulysigned by Respondent's representative, shall beposted by it immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter,inconspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 17,inwriting,within 20 days from the receipt of thisDecision,what steps Respondent has taken tocomply herewith."3 In the event that this Recommended Order isadopted by the Board, thewords"a Decision andOrder"shall be substitutedfor the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforcedby a decree of a United StatesCourt of Appeals,the words"a Decree of the United StatesCourt of Ap-peals Enforcing an Order"shall be substitutedfor the words "a Decisionand Order "4 In the event that this Recommended Order isadopted by the Board,this provision shall be modified to read"Notify saidRegional Director, inwriting,within 10 days from the date of thisOrder,what steps Respondenthas taken to comply herewith "795, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers ofAmerica, or any other labor or-ganization,by discharging or refusing to rein-state employees or by discriminating againstemployees in any other manner in regard totheir hire or tenure of employment or any termor condition of employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in theexercise of your right to self-organization, toform, join, or assist the Union or any otherlabor organization, or to engage in any otherconcerted activities for the purpose of collec-tive bargaining or any other mutual aid or pro-tection, or to refrain from any or all such ac-tivities.WE WILL offer Losson J. Swanner im-mediate and full reinstatement to his formeror substantially equivalent position withoutprejudice to his seniority or other rights andprivileges and make him whole for any losseshe may have suffered as a result of the dis-crimination we have practiced against him.WE WILL notify Losson J. Swanner ifpresently serving in the Armed Forces of theUnited States of his right to full reinstatementupon application in accordance with the Selec-tiveServiceAct and the Universal MilitaryTraining and Service Act, as amended, afterdischarge from the Armed Forces.All our employees are free to become or remain,or refrain from becoming or remaining, members ofthe above-named organization, or any other labororganization.APPENDIXNOTICE TO ALL EMPLOYEESPursuantto the Recommended Order of a TrialExaminer of the National Labor Relations Boardand inorder to effectuate the policies of the Na-tional LaborRelationsAct, as amended, we herebynotify our employees that:WE WILL NOT threaten the discharge of anyemployee for his union or concerted activities.WE WILLNOT discourage membership in andactivity on behalf of Teamsters Union LocalDatedByTHOMPSON TRANSPORTCO., INC.(Employer)(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicatedirectlywith the Board's RegionalOffice, 610 Federal Building, 601 East 12th Street,KansasCity,Missouri64106,TelephoneFR4-5181.